Citation Nr: 0705050	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-17 470	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1975 to 
March 1975 and from June 1978 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for schizophrenia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his March 2004 VA Form 9, the appellant requested a 
hearing at the RO before a member of the Board.  That hearing 
was scheduled for September 2006, but the appellant failed to 
appear.  However, the appellant contacted the RO and notified 
it that he was unable to attend the hearing and requested 
that he be rescheduled for a later one.  The Board has 
granted the appellant's motion and such a hearing should be 
scheduled.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in connection with 
this appeal.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

